                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                         :       Case No. 3:18-CV-360

               Plaintiff,                         :

                   v.                             :       JUDGE THOMAS M. ROSE

ONE HUNDRED SEVENTY-FIVE                          :
THOUSAND, TWO HUNDRED FIFTY-
FIVE DOLLARS IN UNITED STATES                     :
CURRENCY ($175,255.00),
                                                  :
               Defendant.

                                             ORDER


       This matter is before the Court on the United States’ Motion for Stay of Civil Forfeiture

Proceeding. (Doc. 6.) The United States seeks a stay of the above-captioned case pending

resolution of a related criminal investigation or the prosecution of a related criminal case pursuant

to 18 U.S.C. § 981(g). That statute provides, in relevant part:

       (g)(1) Upon the motion of the United States, the court shall stay the civil forfeiture
       proceeding if the court determines that civil discovery will adversely affect the
       ability of the Government to conduct a related criminal investigation or the
       prosecution of a related criminal case.

       (2) Upon the motion of a claimant, the court shall stay the civil forfeiture
       proceeding with respect to that claimant if the court determines that –

       (A) the claimant is the subject of a related criminal investigation or case;

       (B) the claimant has standing to assert a claim in the civil forfeiture proceeding;
       and

       (C) continuation of the forfeiture proceeding will burden the right of the claimant
       against self-incrimination in the related investigation or case.

       18 U.S.C. § 981(g).
        The United States represents that there is an ongoing criminal investigation related to this

civil forfeiture proceeding. The United States further represents that civil discovery in this case

will adversely affect the criminal investigation or a subsequent prosecution of a related criminal

case.

        For good cause shown, the United States’ Motion for Stay (Doc. 6) is GRANTED. The

Court hereby STAYS the entirety of the above-captioned civil forfeiture proceeding until the

conclusion of the related criminal investigation or a subsequent prosecution of a related criminal

case. The United States is ORDERED to file status reports every 60 days.

        IT IS SO ORDERED.

July 23, 2019                                 *s/Thomas M. Rose

                                              _________________________________________
                                              THOMAS M. ROSE
                                              UNITED STATES DISTRICT JUDGE




                                                 2
